SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15a-16 OF THE SECURITIES EXCHANGE ACT OF 1934 Report on Form 6-K dated March 22, 2012 Partner Communications Company Ltd. (Translation of Registrant’s Name Into English) 8 Amal Street Afeq Industrial Park Rosh Ha’ayin 48103 Israel (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F xForm 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes oNo x (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on December 4, 2002 (Registration No. 333-101652), September 5, 2006 (Registration No. 333-137102) and on September 11, 2008 (Registration No. 333-153419) Enclosure: Partner Communications Reports Q4 and Annual 2011 Results PARTNER COMMUNICATIONS REPORTS Q4 AND ANNUAL 2011 RESULTS Partner records impairment charges* related to the acquisition of 012 Smile with negative impact on operating profit of NIS 322 million and NIS 311 million on net profit The Board of Directors reaffirms existing dividend policy with respect to 2012, targeting a minimum of 80% payout ratio of the Company’s annual net profit Q4 2011 Highlights1 (compared with Q4 2010) ·Total Revenues: NIS 1,589 million (US$ 416 million), a decrease of 10% ·Service Revenues: NIS 1,286 million (US$ 337 million), a decrease of 10% ·Reported Operating Loss: NIS 55 million (US$ 14 million) · Operating Profit before the impact of impairment charge: NIS 267 million (US$ 70 million), a decrease of 42% ·Reported Net Loss: NIS 188 million (US$ 49 million) · Net Profit before the impact of impairment charge: NIS 123 million (US$ 32 million), a decrease of 60% ·EBITDA2: NIS 478 million (US$ 125 million), a decrease of 28% ·Free Cash Flow before interest payments3: NIS 292 million (US$ 76 million), adecrease of 22% ·Cellular ARPU: NIS 106 (US$ 28), a decrease of 12%4 2011 Annual Highlights (compared with 2010) ·Total Revenues: NIS 7.0 billion (US$ 1.8 billion), an increase of 5% ·Service Revenues: NIS 5.2 billion (US$ 1.4 billion), a decrease of 8% ·Reported Operating Profit: NIS 1.0 billion (US$ 271 million) · Operating Profit before the impact of impairment charge: NIS 1.4 billion (US$ 355 million), a decrease of 27% * Unless otherwise stated, impairment charges in this document refer to the impairment charges related to the acquisition of 012 Smile, and does not include the impairment of subscriber acquisition costs capitalized in prior periods. 1 On March 3, 2011, the Company completed the acquisition of all of the outstanding shares of 012 Smile Telecom Ltd. ("012 Smile"), an Israeli operator of international telecoms services and local fixed line services and a provider of internet services. The financial results set forth above for Q4 2011 and 2011 therefore include the results of 012 Smile whereas the results for Q4 2010 and 2010 do not include the results of 012 Smile. 2 For definition of EBITDA measure, see “Use of Non-GAAP Financial Measures” below. 3 Cash flows from operating activities before interest payments, net of cash flows used for investing activities. The free cash flow amounts for 2011 and for 2010 are after elimination of cash flows used for the acquisition of 012 Smile (NIS 30 million in Q4 2010 and NIS 597 million in Q1 2011). 4 The ARPU for Q4 2010 and 2010 have been restated under the lower interconnect tariffs effective in 2011, for the purpose of comparison. 1 ·Reported Net Profit: NIS 443 million (US$ 116 million) · Net Profit before the impact of impairment charge: NIS 754 million (US$ 197 million), a decrease of 39% ·EBITDA2: NIS 2.2 billion (US$ 570 million), a decrease of 15% · Free Cash Flow before interest payments3:NIS 1.1 billion (US$ 283 million), a decrease of 28% · Cellular ARPU: NIS 111 (US$ 29), a decrease of 9%4 Rosh Ha’ayin, Israel, March 22, 2012 – Partner Communications Company Ltd. (“Partner” or "the Company") (NASDAQ and TASE: PTNR), a leading Israeli communications operator, announced today its results for the year and quarter ended December 31, 2011. Key Financial Results5,6 US GAAP IFRS NIS MILLION Revenues Cost of revenues Gross profit S,G&A Impairment of goodwill 87 Other income - - 64 69 64 Operating profit Financial costs, net Income tax expenses Net Profit Earnings per share (basic, NIS) Free cash flow NIS MILLION Q4 2010 Q1 2011 Q2 2011 Q3 2011 Q4 2011 Revenues Cost of revenues Gross profit S,G&A Impairment of goodwill 87 Other income 24 18 26 30 31 Operating profit (loss) ) Financial costs, net 45 59 99 81 55 Income tax expenses 87 73 61 78 Net profit (loss) ) Earnings (Losses) per share (basic, NIS) ) Free cash flow 5On January 1, 2009, the Company adopted the International Financial Reporting Standards ("IFRS"), replacing the previous reporting standard of US GAAP.Comparative data for 2008 have been restated to retrospectively reflect the application of IFRS as from January 1, 2008.See further explanations in the Q1 2009 press release dated May 21, 2009.US GAAP data should not be compared with IFRS data. 6See also footnotes on page 1. 2 Key Operating Indicators: US GAAP IFRS EBITDA (NIS millions) EBITDA as a percentage of total revenues 33
